Judgment reversed upon the law and the facts and new trial granted, costs to appellant to abide the event. Finding of fact nineteenth, holding contrary to the statement with reference thereto in the trial court’s opinion, is against the weight of the evidence. If Kerwin offered to deliver to defendant the contracts, with plaintiff’s signature attached, on the evening of January twenty-seventh, defendant would be bound by the contract despite the instructions to Russell as to time, and the fact that Russell permitted others to obtain plaintiff’s signature. Kelly, P. J., Manning, Young and Lazansky, JJ., concur; Kapper, J., dissents.